Citation Nr: 1412845	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for rheumatoid arthritis of the shoulders, elbows, hands, wrists, and right ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992 and April 1996 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for rheumatoid arthritis, shoulders, elbows, hands, wrists, and right ankle, with a noncompensable rating assigned, effective May 7, 2008.  

The Veteran testified at a Travel Board hearing before the undersigned at the RO in January 2012.  A transcript of the hearing is of record.  

The Board remanded the claim for additional development in May 2012.  Unfortunately, the requested development has not yet been completed.  

The Board notes that in a December 2012 rating decision, the RO granted increased ratings for residuals of rheumatoid arthritis involving the shoulder, index finger and long finger, ankle, and wrist.  However, the decision did not specify for which joint, on the right or the left, the rating applied and did not discuss the rating applied to both joints.  As service connection is in effect for rheumatoid arthritis of bilateral joints, the rating for each joint must be considered.  Upon remand, clarification must be given as to whether the increased ratings apply to the bilateral shoulders, fingers, and wrists, and if not, which joint is involved.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the June 2012 VA examination, the examiner noted the Veteran's reports of flare-ups of his rheumatoid arthritis symptoms in his ankles, elbows, feet, hands, wrists, and shoulders.  However, the examiner did not assess the functional limitations, including range of motion loss, that occurs during such flare-ups.

The Court has instructed that in applying the applicable regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 
25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  The Board acknowledges that this may require some degree of conjecture on the examiner's part, but this is what is necessary to properly evaluate the Veteran's disabilities.

Therefore, a new VA examination is required to determine the current severity of the Veteran's rheumatoid arthritis disability, to include the impact of such functional factors as pain, weakened movement, excess fatigability, and incoordination during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a qualified examiner to determine the current severity of the service-connected rheumatoid arthritis of the shoulders, elbows, hands, wrists, and right ankle.  The examiner should review the claims folder, a copy of this remand, and any evidence in Virtual VA.  All indicated testing should be conducted.

The examiner should report the range of motion of each joint in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  Each joint should be evaluated in this manner.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating the Veteran's disabilities.)

Finally, the examiner should provide an opinion on the question of employability.  Specifically, it should be noted, given the Veteran's education and occupational background, whether his service-connected disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concludes that the Veteran has been made unemployable or not by his disabilities.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  Further development as deemed necessary should be undertaken, including referral for extraschedular consideration, if warranted.

3.  If a benefit sought on appeal is denied by the AOJ, the Veteran and his representative should be furnished a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


